RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2168-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.J., 1

          Defendant,

and

R.J.,

     Defendant-Appellant.
_____________________________

IN THE MATTER OF R.J., C.J.,
J.J., C.H., and K.J., minors.
_____________________________

                   Submitted June 9, 2021 – Decided July 6, 2021

                   Before Judges Fuentes, Whipple and Firko.

1
  We use initials and a pseudonym to protect the identity of the child and parties
and to preserve the confidentiality of these proceedings. R. 1:38-3(d)(11).
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Monmouth County,
            Docket No. FN-13-0089-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Catherine Reid, Designated Counsel, and,
            Jennifer M. Kurtz, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Alicia Y. Bergman, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Noel C. Devlin, Assistant
            Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      Defendant R.J., the biological father of C.J., "Claire," his then twelve-

year-old daughter, appeals from a May 6, 2019 Family Part order of judgment

finding by a preponderance of the credible evidence that he sexually assaulted

his daughter. R.J. also appeals from the December 16, 2019 Family Part order

entered by another Family Part judge terminating the litigation.       The Law

Guardian also seeks reversal. Because we conclude there was sufficient credible

evidence to corroborate Claire's initial account and support the judges' findings

and determinations, we affirm.




                                       2                                   A-2168-19
                                         I.

      We discern the following facts from the record. Over a series of text

messages the evening of August 21, 2018, Claire revealed to her best friend that

R.J. sexually assaulted her. Claire's text messages stated R.J. had touched "her

on the breast, butt, and vaginal area." In turn, Claire's friend told her mother,

who called the Keansburg police that evening at 8:21 p.m. and requested Claire's

disclosures be investigated.     Police officers from the Keansburg police

department responded to Claire's home. After Claire exited the home, the

officers obtained preliminary information from her and S.J., Claire's mother,

while R.J. was sleeping.    S.J. transported Claire and the four other minor

children living in the home to police headquarters.

      At police headquarters, Claire confirmed the allegations of sexual abuse

to Detective Thomas Manzo, Jr. of the Monmouth County Prosecutor's Office

Special Victims Bureau and Detective Thomas Sheehan of the Keansburg police

department during a formal interview. Claire advised the detectives she did not

want her mother present during the interview because it made her feel

uncomfortable. Neither the pre-interview conversation nor formal statement

were recorded. No medical examination was performed as no penetration was

alleged, and no violence was reported.


                                         3                                 A-2168-19
      Detectives Manzo and Sheehan conducted a formal, transcribed interview

of Claire shortly after midnight on August 22, 2018, between 12:18 a.m. and

2:12 a.m. In her account, Claire described what transpired the evening of August

21, 2018 as follows:

                   I was on the bed in my mom's room laying down
            watching T.V. at around 6:23 p.m. and my dad came
            into the room and shut the door, he then came onto the
            bed. He laid on top of me and ask[ed] who's this?
            [W]ho's this? I said "it' s me, it's me [Claire]." Then
            my mom called my dad on the phone like she usually
            does when she is leaving work. When she hung up my
            dad was looking on the TV for something to watch. He
            turned on a movie, he skipped forward to a part where
            two people were having sex, and he kept pausing and
            unpausing that scene. He kept rubbing me everywhere
            with his hands. He was touching me on my vagina and
            my boobs. He tried to take my bra off and my pants off
            too. I was trying to pretend to sleep, after a while he
            told me you can go to sleep. After that, he got up and
            went to the bathroom. A little while after he went to
            the bathroom my mother came home. When my mom
            came home I started to pace back and forth, I wanted to
            tell someone. I did not want to tell my mom because I
            didn't know how she was going to react. I decided to
            text my friend . . . and tell her that my dad was raping
            me, but not really. [My friend] was concerned and
            texting me. She told me that her mother called the
            police. A little bit later the police arrived at my house.

Screenshots of the text messages sent by Claire to her friend were shown to

Detective Manzo. The detectives inquired, "Can you describe what your father

put on the TV when the people were having sex?" Claire replied, "I believe it

                                        4                                 A-2168-19
was called 'Best of Sex.' I remember that the title had the word 'sex' in it. He

skipped to a part where a guy and a girl were having sex and paused it."

      Claire told the detectives that defendant touched her "both under and over

my clothes with his hands and fingers. He touched me under my underwear, and

tried to take my shorts all the way off." When asked whether this was the first

time R.J. "touched you in a way like this," Claire answered "[n]o. It is not the

first time. It has happened too many times, I don't know the exact count." When

asked if R.J. had previously touched her in different ways, Claire stated "[w]hen

I was about [nine] or [ten] years old he put his dick in my mouth. . . . He had

his dick in my mouth for a couple of seconds. . . . That was the only time he put

his dick in my mouth. He touched my boobs and vagina too many times to

count."

      Claire described her father's penis as "long" with "wrinkles on it" and said

it "stood up" and was "smooth." She hesitated when asked whether there was

"anything you would like to add to this statement," and suggested that R.J. may

"have been doing it to my sister [J.J.] too." Claire revealed: "[J.J.] was wearing

a pajama dress and when I went into the room after [R.J.] left, her dress was

pulled up to her stomach," and "I saw them [J.J. and R.J.] under the covers

together in my mom and dad's bed, [J.J.] turned around super quick and looked


                                        5                                   A-2168-19
afraid." In addition, Claire recalled an incident where R.J. was touching her in

the basement and after hearing someone coming down the stairs, R.J. "pushed

me off him and started playing on his phone like nothing happened."

      Claire reviewed her five-page simultaneously transcribed statement,

initialed each page, and signed at the end at 2:12 a.m., as verified by a written

time stamp, certifying "the facts contained herein are true."        In her own

handwriting, replete with grammatical and spelling errors, Claire wrote, "He was

toching his self with his Hand on his dick this happened one or twice." She also

initialed her handwritten statement.

      New Jersey Division of Child Protection and Permanency (Division)

caseworkers Dayna Roselli and Sheree-Sanders-Jones responded to police

headquarters on the night of the incident.         The detectives advised the

caseworkers that R.J. was going to be arrested and transported to Monmouth

County Correctional Institute (MCCI). The caseworkers interviewed J.J., who

denied any inappropriate contact by R.J., and the other three children, who also

denied any inappropriate touching by R.J.

      S.J. was also interviewed by one of the caseworkers and related that when

she arrived home on the evening of the incident, Claire ran up the stairs and fell

to the floor inconsolably crying. According to S.J., R.J. considers the children


                                        6                                   A-2168-19
to be "his world." He drinks often but S.J. claims R.J.'s drinking used to be

much worse, and he is able to speak and ambulate. The other children also

mentioned R.J.'s longstanding alcohol abuse issue.

      After being transported to police headquarters, R.J. was criminally

charged with second-degree endangering the welfare of a child, N.J.S.A. 2C:24-

4(b)(3); first-degree aggravated sexual assault, N.J.S.A. 2C:24-4(a); second-

degree sexual assault, N.J.S.A. 2C:14-2(b); and third-degree obscenity, N.J.S.A.

2C:34-3(b). R.J. invoked his right to remain silent and was transported to

MCCI.

      The following day, August 22, 2018, another caseworker followed up at

the family home. Claire advised she was "doing okay," and her mother "was

very supportive." During the investigation, the caseworker observed a large

empty bottle of Bacardi on the back deck of the house.         S.J. advised the

caseworker that R.J. purchased a "handle of Bacardi Gold with every paycheck."

In addition, S.J. claimed R.J. is "a completely different person when he is

drunk," and that "his drinking has always been a problem." A no victim contact

order was entered as to Claire.

      On August 29, 2018, two Division caseworkers, Alyssa Bloom and Laurie

Ebert, interviewed R.J. at MCCI. R.J. stated he "blacks out when he drinks and


                                       7                                  A-2168-19
never remembers anything." When first presented with his daughter's charges,

R.J. pondered, "[d]id I force my wife to have sex?" At his "bail hearing," 2 R.J.

claimed he was told he sexually assaulted Claire. In response, R.J. advised the

caseworker "[i]f she sa[id] I did, then I did. She['s] a good girl and wouldn't

lie." R.J. also wanted Claire to get help and hoped he didn't "ruin her life." He

asked the caseworker "[d]id I rape [Claire]"? R.J.'s interview was documented

and moved into evidence at the fact-finding hearing over objection.

      While R.J. was still incarcerated, Claire produced a letter recanting her

allegations against R.J. and claimed the story was fabricated in order to persuade

R.J. to stop drinking. The letter read:

                   Mommy I am so sorry I lied about all of it. I did
            not mean to let it get this far. All I wanted to do is for
            daddy to get some help that is it. I hate seeing him
            drunk sometimes I don’t want to be around him because
            I hate seeing him like this. I lied because I wanted him
            to realize his problem with his drinking. [D]addy will
            never hurt me. None of this happened. I am sorry that
            I could not say this stuff to your face I speak better on
            paper.

            [Claire].



2
   The record refers to R.J.'s "bail hearing" but we suspect it was a pre-trial
detention hearing based upon the timeline, pursuant to the New Jersey Criminal
Justice Reform Act, N.J.S.A. 2A:162-15 to -26, which became effective January
1, 2017. This distinction is not germane to our decision.

                                          8                                 A-2168-19
      On October 10, 2018, the morning of the grand jury proceeding, Detective

Manzo discussed the recantation letter with Claire. She maintained that her

initial story was a lie concocted to prompt R.J. to seek help for his drinking

problem. Consequently, the charges were dismissed, and R.J. was released from

custody. S.J. acquiesced in allowing him to return home despite not receiving

treatment or services. However, the Division implemented a safety protection

plan restricting R.J. from the home and from having any unsupervised contact

with the children.

      On November 5, 2018, the Division filed an order to show cause and

verified complaint under N.J.S.A. 9:6-8.21 and N.J.S.A. 30:4C-12 naming R.J.

and S.J. as defendants and seeking care and supervision of Claire, her three

siblings, and S.J.'s niece. The application was granted, and R.J. was ordered to

comply with the recommendations of a substance abuse evaluation.             His

parenting time with Claire was suspended, and R.J. was granted supervised

parenting time with the other children.

      On December 12, 2018, Claire underwent an evaluation at Dorothy B.

Hersh Child Protection Center (Hersh). R.J. refused to submit to a psychological

risk assessment at Hersh. On December 21, 2018, the return date of the order

to show cause, R.J., S.J., and the Law Guardian requested the Family Part judge


                                          9                               A-2168-19
to vacate the restrictions on R.J., allow him to have contact with Claire, and

return to the home.     The judge denied the application.      Subsequently, on

February 13, 2019, the parties moved for reconsideration, and the judge

conducted oral argument.      R.J. contended he completed alcohol treatment

successfully, had remained sober, and the children desired to have contact with

him. The judge reserved decision on the motion, but noted that Claire only

changed her statement "after she had returned to the home." The record does

not indicate whether the judge ruled on the motion for reconsideration, and no

order was entered as to its disposition.

      During the two-day fact-finding hearing which began on February 25,

2018, Detective Manzo testified on behalf of the Division about Claire's

informal interview and her subsequent transcribed statement on the night of the

alleged incident.   Detective Manzo, who completed the course "Forensic

Interview Child First Finding Words," denied using leading questions during

Claire's interview and was adamant he was simply reconfirming previous

statements she made.      The pre-interview of Claire was not documented

according to Detective Manzo because it was consistent with the information

elicited in her transcribed statement. At the conclusion of the hearing, the judge

ordered a referral for therapeutic visitation between Claire and R.J.


                                       10                                   A-2168-19
      At the April 22, 2018 fact-finding hearing, the judge conducted an in-

camera interview of Claire in his chambers in the presence of the Law Guardian,

which was played in the courtroom. At this juncture, Claire was thirteen-and-

one-half years old. After being administered an oath, Claire confirmed her

original version of events from August 21, 2018, including texting her friend

and speaking with the officers at her home and giving a statement at police

headquarters. Claire testified she sent the text message "[b]ecause I didn't want

[R.J.] drinking." However, Claire departed from her original allegations and

testified she told the detectives "a made-up story" and lied about "everything."

And, Claire maintained the recantation from her earlier letter was given to her

mother in order to "teach [R.J.] not to drink because [she] didn't want him to

drink anymore." The allegations came "from my head and school" according to

Claire, but she noted that nobody else at school said they were molested by their

fathers.

      Following Claire's in-camera interview, caseworker Bloom testified about

her conversation with R.J. at MCCI. Bloom testified that R.J. indicated he

drinks to "black out" and never "just drinks to have a drink." The caseworker

also related that R.J. wanted Claire to get "help" if she needs to. R.J. did not

testify at the fact-finding hearing. After documents were moved into evidence,


                                      11                                   A-2168-19
the judge ordered therapeutic visitation to commence as soon as R.J. reached the

top of the waitlist and reserved decision on the matter.

      In his May 6, 2019 oral decision and conforming order, the judge found

Claire's initial statement to law enforcement credible, her recantation incredible,

and R.J.'s statements to the caseworkers at MCCI corroborative of Claire's initial

statements. After considering the evidence, the judge based his findings on the

initial statement Claire made to the detectives, her reference to the Best of Sex

movie, and the corroborating statements R.J. made to the caseworkers. The

judge noted that Claire's initial statement made no mention of R.J.'s drinking

and determined it was "highly unlikely" Claire would have contacted a third

party if only R.J.'s drinking was at issue. Further, the judge stressed Claire's

allegation that R.J. was also assaulting J.J., her younger sister, would not have

surfaced if the whole incident was simply an attempt to force R.J. to seek help

for his drinking.

      In his opinion, the judge addressed Detective Manzo's testimony about the

Best of Sex movie. The judge emphasized:

            More specifically, [Claire] did indicate that there was—
            she was in her bedroom, her father came in, turned on
            the television, and played a specific movie that she
            identified or tried to identify with sexual content and
            reviewed and repeated that section of interest to him
            while he was lying on the bed with her.

                                       12                                    A-2168-19
      The judge also highlighted Claire's difficulty with grammar and spelling,

as evidenced in her transcribed and handwritten statement. Conversely, the

judge pointed out that Claire's recantation letter was composed in an "orderly

fashion" with little signs of grammatical or spelling difficulties. Further, the

judge found R.J.'s statements made to the caseworkers at MCCI met the

standards of corroboration for Claire's allegations of sexual abuse. The judge

concluded the Division had proven, by a preponderance of the evidence, that

R.J. had sexually abused Claire under N.J.S.A. 9:6-8.21(c).

      On July 15, 2019, the judge conducted a compliance hearing. At the

hearing, the judge lifted R.J.'s supervised visits with the four other children and

ordered R.J.'s visits with Claire to continue in a therapeutic setting, pending the

psycho-sexual assessment and recommendation from Hersh. 3 On September 16,

2019, the judge ordered R.J. could return to the home and that he was to continue

to undergo therapeutic services with Claire.

      On December 16, 2019, the parties appeared before another judge, who

entered an order dismissing the litigation, as R.J. and Claire were discharged

from their respective therapies. This appeal followed.


3
  The Law Guardian's brief incorrectly asserts that the judge lifted the
supervisory requirement for visits between R.J. and Claire at the July 15, 2019
hearing.

                                       13                                    A-2168-19
      On appeal, R.J. seeks reversal of the May 6, 2019 judgment of sexual

abuse and removal of his name from the Central Registry of Child Abuse. R.J.

also seeks reversal of the December 16, 2019 order dismissing the litigation.

                                        II.

      Our review of a trial court's finding of abuse or neglect is guided by well-

established principles. "[W]e accord substantial deference and defer to the

factual findings of the Family Part if they are sustained by 'adequate, substantial,

and credible evidence' in the record." N.J. Div. of Child Prot. & Permanency v.

N.B., 452 N.J. Super. 513, 521 (App. Div. 2017) (quoting N.J. Div. of Youth &

Fam. Servs. v. R.G., 217 N.J. 527, 552 (2014)). "Indeed, we recognize that

'[b]ecause of the family courts' special jurisdiction and expertise in family

matters, [we] should accord deference to family court factfinding.'" N.J. Div.

of Youth & Fam. Servs. v. M.C. III, 201 N.J. 328, 343 (2010) (first alteration in

original) (quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)).

      However, "if the trial court's conclusions are 'clearly mistaken or wide of

the mark[,]' an appellate court must intervene to ensure the fairness of the

proceeding." N.J. Div. of Youth & Fam. Servs. v. L.L, 201 N.J. 210, 227 (2010)

(alteration in original) (quoting N.J. Div. of Youth & Fam. Servs. v. E.P., 196

N.J. 88, 104 (2008)). We owe no deference to the trial court's legal conclusions,


                                        14                                    A-2168-19
which we review de novo. N.J. Div. of Youth & Fam. Servs. v. A.B., 231 N.J.

354, 369 (2017).

      "The Division bears the burden of proof at a fact-finding hearing and must

prove . . . harm . . . by a preponderance of the evidence." N.J. Dep't. of Child.

& Fams., Div. of Youth & Fam. Servs. v. A.L., 213 N.J. 1, 22 (2013). The

Division must sustain that burden through the admission of "competent, material

and relevant evidence." N.J.S.A. 9:6-8.46(b); N.J. Div. of Youth & Fam. Servs.

v. P.W.R., 205 N.J. 17, 32 (2011). In making a determination of abuse and

neglect, the trial court should base its decision on the totality of the

circumstances. N.J. Div. of Youth & Fam. Servs. v. V.T., 423 N.J. Super. 320,

329 (App. Div. 2011).

      Here, the Division's evidence concerning Claire's alleged sexual abuse

consists of her testimony regarding the text messages Claire sent to her friend,

Claire's statements to the detectives, the Best of Sex movie, her recantation

letter, in-camera interview, R.J.'s statement to the caseworkers, and the

investigation and testimony of the detectives. The judge relied upon these

statements, evidence, and Claire's behavior as the basis for his abuse finding.

R.J. argues, however, that the judge "misapplied" N.J.S.A. 9:6-8.46(a)(4) by

relying upon Claire's out-of-court statement to support his abuse finding "on a


                                      15                                   A-2168-19
record devoid of independently admissible evidence legally sufficient to

corroborate same" and wrongfully "rejected the child's recantation of her

hearsay allegations." We disagree.

      "In matters involving the alleged abuse and neglect of children, the New

Jersey Rules of Evidence are supplemented by statute and court rule." N.J. Div.

of Youth & Fam. Servs. v. L.A., 357 N.J. Super. 155, 166 (App. Div. 2003).

N.J.S.A. 9:6-8.46(a)(4) provides when the Division alleges abuse and neglect of

a child, "previous statements made by the child relating to any allegations of

abuse or neglect shall be admissible in evidence; provided, however, that no

such statement, if uncorroborated, shall be sufficient to make a fact finding of

abuse or neglect." We review de novo a trial court's determination whether a

child's hearsay statement has been sufficiently corroborated under N.J.S.A. 9:6-

8.46(a)(4). See N.J. Div. of Child Prot. & Permanency v. A.D., 455 N.J. Super.

144, 157 (App. Div. 2018).

      To establish corroboration of a child's statement under N.J.S.A. 9:6-

8.46(a)(4), "[s]ome direct or circumstantial evidence beyond the child's

statement itself is required." N.B., 452 N.J. Super. at 522. Corroboration can

be established by varied means. N.J. Div. of Youth & Fam. Servs. v. Z.P.R.,

351 N.J. Super. 427, 436 (App. Div. 2002). "The most effective types of


                                      16                                  A-2168-19
corroborative evidence may be eyewitness testimony, a confession, an

admission or medical or scientific evidence." L.A., 357 N.J. Super. at 166.

"However, corroborative evidence need not relate directly to the accused." Ibid.

The "evidence 'need only provide support for the out-of-court statements.'"

N.B., 452 N.J. Super. at 521 (quoting L.A., 357 N.J. Super. at 166).

      Corroborative evidence that is sufficient to support a court's reliance on a

child's statements for a finding of abuse or neglect may be circumstantial

because there is often no direct physical or testimonial evidence to support a

child's statements. See Z.P.R., 351 N.J. Super. at 436. For example, in Z.P.R.,

we determined that a child's age-inappropriate sexual behavior corroborated the

child's statements about a parent's improper sexual conduct. Ibid. In contrast,

in N.B., we found insufficient evidence of corroboration, in part because a

psychologist's report stating the child suffered from post-traumatic stress

disorder as a result of the alleged abuse or neglect constituted inadmissible

hearsay under Rule 808. N.B., 452 N.J. Super. at 523-26.

      Our review of the trial judge's determination that there was sufficient

corroboration for Claire's statements to be admissible under N.J.S.A. 9:6-

8.46(a)(4) is de novo. A.D., 455 N.J. Super. at 156 (quoting N.B., 452 N.J.

Super. at 521). R.J. and the Law Guardian's claim ignores one critical fact—


                                      17                                    A-2168-19
Claire's unchallenged, detailed statements about the Best of Sex movie that R.J.

played and stopped during a sex scene while he sexually assaulted her. In

addition to direct evidence of R.J.'s sexual abuse of Claire based upon her text

message to her friend and statements to law enforcement on the night of the

incident, the Best of Sex movie account serves to corroborate Claire's statements

that R.J. was "touching" her "vagina" and "boobs," "kept rubbing [her]

everywhere with his hands," and tried to make her undress, while the sex scene

in the movie was playing.

      Based upon the substantial credible evidence in the record, we are

convinced the trial judge correctly determined that Claire's statements to the

detectives, R.J.'s statement to the caseworkers, and R.J.'s unchallenged playing

of a sex scene from the Best of Sex movie, provided sufficient corroboration of

each other to support the judge's finding of abuse under N.J.S.A. 9:6-8.21(c).

The record supports the judge's determination.

      We are mindful that we "must protect against conflating a statement's

reliability   with   corroboration,"   and   N.J.S.A.   9:6-8.46(a)(4)   requires

"independent evidence of corroboration" to support a finding of abuse or

neglect. N.B., 452 N.J. Super. at 522. We conclude Claire's text message and




                                       18                                  A-2168-19
initial statements to the detectives sufficiently reliable to be deemed admissible

under N.J.S.A. 9:6-8.46(a)(4).

      Moreover, under the circumstances presented, Claire's description of

R.J.'s actions while playing the graphic Best of Sex movie scenes depicting

sexual activity, and R.J.'s statements to the caseworkers at MCCI, provide

independent, direct, and admissible evidence supporting the allegations of abuse

and neglect. See N.B., 452 N.J. Super. at 522 (requiring direct or circumstantial

evidence supporting the child's out-of-court statement for corroboration under

N.J.S.A. 9:6-8.46 (a)(4)); L.A., 357 N.J. Super. at 166 (finding corroboration

under N.J.S.A. 9:6-8.46(a)(4) requires only evidence supporting a child's out-

of-court statements).

      We are not persuaded by R.J. and the Law Guardian's contention there

was no independent admissible evidence to corroborate Claire's original

disclosure because the Best of Sex movie belies that contention. Finally, we

reject R.J. and the Law Guardian's assertion that the trial judge erred by rejecting

Claire's recantation letter and testimony.

      Viewing the evidence through the prism of factors we established in N.B.,

it is clear the trial judge correctly concluded R.J. sexually abused Claire. We

also conclude the litigation was properly dismissed.



                                        19                                    A-2168-19
Affirmed.




            20   A-2168-19